Citation Nr: 1229084	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for degenerative changes of the right knee, secondary to service-connected residuals of a left knee injury. 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976 and from February 2003 to March 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claim of entitlement to service connection for a right knee disability.

In January 2012 and June 2012, the Board remanded this matter for further development, specifically to provide the Veteran a hearing before a Veterans Law Judge.  Subsequently, in June 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  Thus, there is compliance with the Board's remand instructions and the Board may proceed with the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's degenerative changes of the right knee are causally related to his service-connected residuals of a left knee injury. 


CONCLUSION OF LAW

The Veteran's degenerative changes of the right knee are proximately due to or the result of his service-connected residuals of a left knee injury.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Right Knee Disability

The Veteran essentially contends that he has a right knee disability due to his service-connected left knee disability. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no doubt that the Veteran meets Wallin elements (1) and (2) as the record is clear that he has x-ray evidence of degenerative changes in the right knee and he is service-connected for residuals of a left knee injury.  The remaining issue, therefore, is whether Wallin element (3), evidence of a nexus between the service-connected left knee disability and right knee disability, is met.  

The relevant evidence addressing the outstanding issue includes an August 2007 record from S.B.C, M.D. noting that the Veteran was healing from recent right knee arthroscopic debridement.  Based on his discussion with the Veteran regarding his history of problems with his left knee, Dr. C noted that the Veteran always favored the left knee.  Dr. C indicated that "with a reasonable degree of medical probability [that the problems with the left knee] likely accelerated his right knee problems and degenerative changes."

Additionally, VA provided the Veteran an examination in June 2008, for which the claims folder was reviewed in conjunction with evaluation of the Veteran.  The examiner concluded that there was insufficient information to find that the Veteran's right knee disability was secondary to his left knee injury.  The examiner indicated that due to the onset of the Veteran's right knee symptoms and his other orthopedic issues, it was more likely that the right knee disability was related to the August 2007 right knee arthroscopy/debridement and his long career as a carpenter because there were minimal problems with the right knee for many years as indicated by the Veteran. 

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for right knee disability is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's right knee disability is as likely the result of his service-connected left knee disability as it is the result of some other factor or factors.  Notably, the VA examiner indicated that there was insufficient information to provide a link between the Veteran's left knee and right disabilities, and Dr. C concluded with a "reasonable degree of medical probability" that such a nexus existed.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that service connection for degenerative changes of the right knee is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2011). 



ORDER

Entitlement to service connection for degenerative changes of the right knee, secondary to service-connected residuals of a left knee injury, is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


